DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 8, 11 and 18 are  objected to because of the following informalities:  
Claim 1: - - An [A] abrasive article - - 
Claim 8: - - the bonded abrasive body. - -
“the abrasive body” lacks antecedent basis
Claim 11: - - the bonded abrasive body - -  
“the abrasive body” lacks antecedent basis
Claim 18: - - the bonded abrasive body - -
“the abrasive body” lacks antecedent basis
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “An [A] abrasive article comprising…an abrasive coating…wherein the abrasive article is a coated abrasive article.” This creates confusion as to whether the elements recited at the end of the claim are further limiting. It was established that the main point of the claim is an abrasive article, and that it has an abrasive coating, therein qualifying it as being a “coated abrasive article.” However, since that is already established, to call it “a coated abrasive article” would imply that there is another layer of coating that has not been recited. For examination purposes, claim 1 will be interpreted as follows: - - An [A] abrasive article, comprising: a substrate; an abrasive coating overlying the substrate; and an electronic assembly coupled to the abrasive coating, wherein at least a portion of the electronic assembly is in direct contact with a portion of the abrasive coating, 
Claims 2-7, which are dependent upon claim 1, are similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (US Patent No. 6520834).
In regards to claim 1, 
A abrasive article, comprising: 
a substrate (top-panel 216); 
an abrasive coating (see elements 240, 242 and 250) overlying the substrate (top-panel 216); and 
an electronic assembly (force sensor array 160) coupled to the abrasive coating (see elements 240, 242, and 250; column 9 lines 65-67: The sensor array 160 is embedded in the planarizing pad 240, and the force sensors 162 and 164 of the sensor array 160 are coupled to a computer to process and/or display the measured force data.), wherein at least a portion of 
the electronic assembly (force sensor array 160) is in direct contact with a portion of the abrasive coating (see elements 240, 242, and 250; column 9 lines 65-67), 


    PNG
    media_image1.png
    507
    814
    media_image1.png
    Greyscale



In regards to claim 2, 
The abrasive article (planarization machine 210) of claim 1, wherein the electronic assembly (force sensor array 160) is at least partially embedded (column 9 lines 65-67) in the abrasive coating (see elements 240, 242 and 250).


In regards to claim 3, 
The abrasive article (planarization machine 210) of claim 1, wherein the entire electronic assembly (force sensor array 160) is beneath a grinding surface (planarizing surface 242) of the abrasive coating (see elements 240, 242 and 250).


The abrasive article (planarization machine 210) of claim 1, wherein the entire electronic assembly (force sensor array 160) is embedded (column 9 lines 65-67) within the abrasive coating (see elements 240, 242 and 250).

In regards to claim 5, 
The abrasive article (planarization machine 210) of claim 1, wherein the electronic assembly (force sensor array 160) is disposed(column 9 lines 65-67) between the substrate (top-panel 216) and the abrasive coating (see elements 240, 242 and 250).

In regards to claim 7, 
The abrasive article (planarization machine 210) of claim 1, wherein the substrate (top-panel 216) comprises a backing (see annotated Fig. 6 drawing).

    PNG
    media_image2.png
    507
    948
    media_image2.png
    Greyscale

Claim(s) 8-12, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Behr et al. (US Patent No. 7840305).

In regards to claim 8, Behr discloses
An abrasive article, comprising: 
a bonded abrasive body (pad conditioning disk 2) comprising a bond material (matrix material 8) and abrasive particles (abrasive material 6) contained 
within the bond material (matrix material 8); and 
an electronic assembly (see at least sensor 18 and transmitter 54) coupled to the bonded abrasive body (pad conditioning disk 2), wherein at least a portion of 
the electronic assembly (see at least sensor 18 and transmitter 54) is in direct contact with a portion of the bonded abrasive body (pad conditioning disk 2).

    PNG
    media_image3.png
    315
    649
    media_image3.png
    Greyscale





In regards to claim 9, Behr discloses
The abrasive article of claim 8, wherein the electronic assembly (see at least sensor 18 and transmitter 54) is at least partially embedded (see annotated Fig. 1C) in the bonded abrasive body (pad conditioning disk 2).

    PNG
    media_image4.png
    363
    812
    media_image4.png
    Greyscale

In regards to claim 10, Behr discloses
The abrasive article of claim 8, wherein the electronic assembly (see at least sensor 18 and transmitter 54) is embedded entirely within the bonded abrasive body (pad conditioning disk 2) and spaced apart from an exterior surface (see annotated Fig. 1C drawing below) of the bonded abrasive body (pad conditioning disk 2).

    PNG
    media_image5.png
    363
    812
    media_image5.png
    Greyscale




In regards to claim 12, Behr discloses
The abrasive article of claim 8, wherein the bonded abrasive body (pad conditioning disk 2) comprises an inner abrasive portion and an outer abrasive portion (see annotated Fig. 1C below), wherein the electronic assembly (see at least sensor 18 and transmitter 54) is at least partially embedded in the inner abrasive portion.

    PNG
    media_image6.png
    366
    878
    media_image6.png
    Greyscale


In regards to claim 14, Behr discloses
The abrasive article of claim 8, wherein the bonded abrasive body (pad conditioning disk 2) comprises a center opening, an inner circumferential wall, and an outer circumferential wall (see annotated Fig. 1C below), wherein the electronic assembly (see at least sensor 18 and transmitter 54) is coupled (column 8 lines 40-42: Accordingly, in some embodiments, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C.) to the inner circumferential wall of the bonded abrasive body (pad conditioning disk 2).

    PNG
    media_image7.png
    324
    893
    media_image7.png
    Greyscale








Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Behr et al (US Patent No. 7840305).
In regards to claim 16, Behr discloses
An abrasive article comprising: 
a bonded abrasive body (pad conditioning disk 2) comprising: 
an abrasive portion (see at least elements 6 and 8) including a bond material (matrix material 8) and abrasive particles (abrasive material 6) contained 
within the bond material (matrix material 8); 
a non-abrasive portion (flexible substrate 12); and 
an electronic assembly (see at least sensor 18 and transmitter 54) coupled (column 8 lines 40-42: Accordingly, in some embodiments, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C.)  to the bonded abrasive body (pad conditioning disk 2), wherein at least a portion of the electronic assembly (see at least sensor 18 and transmitter 54) is in direct contact with a portion of 
the abrasive portion (see at least elements 6 and 8).

    PNG
    media_image3.png
    315
    649
    media_image3.png
    Greyscale


In regards to claim 17, Behr discloses
The abrasive article of claim 16, wherein the electronic assembly (see at least sensor 18 and transmitter 54) is directly bonded (column 8 lines 40-42: Accordingly, in some embodiments, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C.)  to a major surface of the body (see annotated Fig 1C. below).

    PNG
    media_image8.png
    363
    812
    media_image8.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Behr et al (US Patent No. 7840305) in view of Liang (found at http://d-scholarship.pitt.edu/23716/7/liangrj_etdPitt2014.pdf). 
In regards to claim 6, 
The abrasive article (planarization machine 210) of claim 1, wherein the electronic assembly (force sensor array 160) comprises at least one electronic device (normal force sensor 162; column 7 lines 31-32: such as a piezoelectric force sensor), wherein the at least one electronic device (normal force sensor 162).
Behr fails to explicitly disclose the electronic device being “in a package” and “comprises a flexible substrate”. However, Liang teaches a piezoelectric sensor with a support surface that deflects, serving as a flexible substrate. Further, it teaches housing that surrounds the piezo-electric foil for protection (see Fig 2-.6)

    PNG
    media_image9.png
    467
    1085
    media_image9.png
    Greyscale

.  

Claim 11, 13, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Behr et al (US Patent No. 7840305).
In regards to claim 11, Behr discloses
The abrasive article of claim 8, wherein the electronic assembly (see at least sensor 18 and transmitter 54) is embedded at a depth (DEA) (see annotated Fig. 1C) in a range including at least 2% of a total thickness of the bonded abrasive body (TB) and less than 80% of the total thickness of the bonded abrasive body (pad conditioning disk 2) (T1).

    PNG
    media_image10.png
    363
    812
    media_image10.png
    Greyscale


(TB) or at least 2% or at least 3% or at least 5% or at least 8% or at least 10% or at least 12% or at least 15% or at least 20% or at least 25% or at least 30% or at least 40% or at least 50% of the total thickness of the abrasive body (TB).
	From the specifications, it appears that the embedding of the electronic assembly at almost any depth would result in the apparatus performing equally well. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the embedding depth of the electronic assembly to be between 2% and 80% of the abrading body’s total thickness as the depth does not appear to provide unexpected results. 

In regards to claim 13, Behr discloses


    PNG
    media_image6.png
    366
    878
    media_image6.png
    Greyscale

The primary embodiment for Behr (as represented in Fig. 1C) fails to disclose explicitly disclose that the two abrasive regions “comprise a different bond material”. However, Behr has established in some embodiments, matrix material 8 may be, for example, a polymeric binder, a metal or a metal alloy, and combinations thereof. In certain embodiments, the matrix material 8 is selected to be a corrosion resistant metal matrix material, which preferably forms a chemical bond as well as a mechanical attachment with the abrasive particles, thereby securely holding the particles in place on the substrate in a wide variety of operating conditions (column 5 lines 16-23). Additionally, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C (column 8 lines 40-42). In an alternate embodiment, shown in Fig. 2B, bearing 22 may be replaced by a mounting adhesive, such as an epoxy potting compound, particularly when the electrical connection to sensor 18 and/or transmitter 54 is made wirelessly, for example, using a RFID signal transmission system as described below (column 8 lines 54-59).
Within the specification of Behr, it’s established that the matrix material 8 to be either a polymeric binder, a metal, or metal alloy, whereas the bonding agent used by Behr for a mounting 
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Behr and use epoxy as a bond material between the inner circumferential wall and electronic assembly, which would be different than the matrix material 8, as it would enable the apparatus to be compatible with wireless functionalities, such as RFIDs. 

In regards to claim 18, Behr discloses
The abrasive article of claim 16, wherein the electronic assembly (see at least sensor 18 and transmitter 54) is coupled (column 8 lines 40-42: sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C) to the bonded abrasive body (pad conditioning disk 2).
The primary embodiment for Behr (as represented in Fig. 1C) fails to disclose explicitly disclose the coupling is “in a tamper-proof manner”. However, Behr has established in some embodiments, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C (column 8 lines 40-42). In an alternate embodiment, shown in Fig. 2B, bearing 22 may be replaced by a mounting adhesive, such as an epoxy potting compound, particularly when the electrical connection to sensor 18 and/or transmitter 54 is made wirelessly, for example, using a RFID signal transmission system as described below (column 8 lines 54-59). Epoxy, being an adhesive, means that the electronic assembly cannot be removed in this instance without forcibly breaking the connection, which would either damage the body, the sensor, or leave a residual on either of two aforementioned elements, revealing they had been modified or tampered with. 
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Behr and use epoxy in order to maintain .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Behr et al (US Patent No. 7840305) in view of Malshe et al. (US Patent No. 5725413). 

In regards to claim 15, Behr discloses
The abrasive article of claim 14, wherein the electronic assembly (see at least sensor 18 and transmitter 54) and the inner circumferential wall.

    PNG
    media_image11.png
    325
    893
    media_image11.png
    Greyscale

The primary embodiment for Behr (as represented in Fig. 1C) fails to disclose explicitly disclose “a cement material overlies at least a portion of” the electronic assembly and “at least a portion of a surface of” the inner circumferential wall. However, Behr has established in some embodiments, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C (column 8 lines 40-42). In an alternate embodiment, shown in Fig. 2B, bearing 22 may be replaced by a mounting adhesive, such as an epoxy potting compound, particularly when the electrical connection to sensor 18 
Further, Malshe teaches that “polishing support further includes mounting surface 52 to which diamond or diamond-like material 55 to be processed is mounted. Diamond or diamond-like material 55 is generally affixed to mounting surface 52 with a glue, adhesive or other such material, which must be suitable to withstand the operating conditions, vibrational rigors of the process, and the chemical environment of the process. (35) Glues or adhesives suitable for use in the present invention are generally high temperature resistant glues from which the film can be easily extracted once the processing is complete. Non-limiting examples of suitable glues or adhesives include ceramic cements, particularly alumina cements, for example those available under the tradename Ceramabond 569 available from AREMCO Products, Inc. of New York. Such alumina cements are preferred, as the film may be unglued from the mounting surface by contacting with water or other suitable solvent (column 10 lines 3-19)." Malshe provides further that in the mounting of abrasive materials, a variety can be employed, such as glue, adhesives, and further more ceramic cements. Although not for the mounting of an electronic assembly, Malshe recognizes the that within a polishing assembly, exposure to high temperatures can occur, and having a means for adhering elements together in this situation require special durability.
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Behr, further justified with the teaching for equivalent substitutions shown in Malshe et al., and use epoxy in order to maintain the connection between the inner circumferential wall and electronic assembly, as it would enable the apparatus to be compatible with wireless functionalities, such as RFIDs. 
NOTE: Per the specification of the instant application, “a cement material” is being understood to be a material for the purpose to serving the basic function of a “cement” or a “binder”, some agent meant to .


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Behr et al (US Patent No. 7840305) in view of Halley et al. (US Patent No. 6739945).
In regards to claim 19, Behr discloses
The abrasive article of claim 16, wherein the electronic assembly (see at least sensor 18 and transmitter 54) comprises a package, wherein at least one electronic device (see at least sensor 18 and transmitter 54).
Behr fails to disclose that the electronic device “is contained within the package”. However, Halley teaches an optical sensor 25 (which includes a light source 35 typically an LED, a conductor ribbon 11 that has parallel conductors laminated together) surrounded by a liquid urethane (element 162) injection (see Halley Figure 11 below).

    PNG
    media_image12.png
    341
    746
    media_image12.png
    Greyscale

 Behr and Halley are considered to be analogous to the claimed invention because they are in the same field of abrasive pads that have an integrated electrical assembly. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Behr to incorporate the teachings of Halley and provide a package in the form of a urethane surrounding to encapsulate the electric assembly while being embedded within the abrasive body of the apparatus. The liquid urethane seals and connects, and could hold the sensor assembly in place within the pad (column 9 lines 20-24). Further, the urethane is durable and liquid proof (Halley column 8 lines 61-65), which is advantageous in protecting the sensor during the abrading process and protecting the sensor from being damaged by the liquid used in the polishing slurry. The urethane injection mold would serve as both a coupling method, as well as protection for the electric assembly, thereby reducing cost by serving two purposes at the same time. 

In regards to claim 20, Behr as modified discloses
The abrasive article of claim 19, wherein the package comprises a thermal barrier, a hydrophobic layer, a protection layer, or a combination thereof (column 8 lines 61-65: The liquid urethane is a type of urethane that is optically transparent when it has cured. Because it is chemically 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohno et al. (US PG Pub. 20040162010) teaches a polishing sheet produced by preparing a woven cloth sheet with single fibers, fiber bundles obtained by tying a plurality of fibers together, or bundle groups obtained by tying together these fiber bundles and impregnating such a woven cloth sheet with a resin solution such that the fibers and/or fiber bundles are fixed together.
Suen et al. (US PG Pub. 20150111477) teaches a polishing head for a chemical-mechanical polishing system including a carrier head, at least one electromagnetism actuated pressure sector and a membrane.
	Sung (US PG Pub. 20140120724) teaches CMP pad dressers having leveled tips and associated methods. In one aspect, for example, a composite conditioner can include a base plate and a plurality of polishing units secured to a surface of the base plate by an adhesive layer, where each polishing unit includes a plurality of polishing tips secured in a binding layer.
	Schwappach (US PG Pub. 20100279586) teaches an abrasive article having an array of abrasive members with an elastomeric support that permits each abrasive member to move independently in at least pitch and roll. Each abrasive member maintains a fluid bearing (air is the typical fluid) with the substrate.
	Boggs et al. (US Patent No. 6325696) teaches a chemical-mechanical polishing (CMP) control system that controls distribution of pressure across the backside of a semiconductor wafer being polished. The system includes a CMP apparatus having a carrier for supporting a semiconductor wafer.

	Briang et al. (US PG Pub No. 20080227367) teaches substitution for adhesive materials used within a polishing apparatus (see paragraph 0048). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723